EXHIBIT 10.1.5

















SEMI-ANNUAL AGGREGATE CATASTROPHE EXCESS OF LOSS
REINSURANCE CONTRACT
Issued to
Dakota Fire Insurance Company
EMCASCO Insurance Company
Illinois EMCASCO Insurance Company




    




--------------------------------------------------------------------------------






SEMI-ANNUAL AGGREGATE CATASTROPHE EXCESS OF LOSS
REINSURANCE CONTRACT


TABLE OF CONTENTS
Article
 
Page
 
 
 
 
 
 
 
Preamble
3
 
1
 
Agreement
4
 
2
 
Retentions and Limits
4
 
3
 
Term (Continuous Contract)
5
 
4
 
Commutation
5
 
5
 
Territory
5
 
6
 
Exclusions
5
 
7
 
Trade and Economic Sanctions
5
 
8
 
Premium
6
 
9
 
Definitions
6
 
10
 
Commencement & Termination
8
 
11
 
Extra Contractual Obligations/Excess of Policy Limits
8
 
12
 
Net Retained Liability
9
 
13
 
Original Conditions
10
 
14
 
No Third Party Rights
10
 
15
 
Disputes
10
 
16
 
Jurisdiction
10
 
17
 
Currency
10
 
18
 
Indemnification and Errors and Omissions
11
 
19
 
Insolvency
11
 
20
 
Savings/Severability
12
 
21
 
Offset
12
 
22
 
Governing Law
12
 
23
 
Entire Agreement
12
 
24
 
Non-Waiver
12
 
25
 
Joint & Several Liability
13
 
26
 
Mode of Execution
13
 
 
 
Company Signing Block
14
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Attachments
 
 
 
 
 
Nuclear Incident Exclusion Clause - Physical Damage - Reinsurance - U.S.A.
15
 
 
 
 
 
 



2

--------------------------------------------------------------------------------




SEMI-ANNUAL AGGREGATE CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT
















This Semi-Annual Aggregate Catastrophe Excess of Loss Reinsurance Contract (the
“Contract”) is hereby made by and between Employers Mutual Casualty Company
("EMCC") as the Reinsurer and Dakota Fire Insurance Company, EMCASCO Insurance
Company, and Illinois EMCASCO Insurance Company (collectively, the “Companies”)
as the Reinsureds.
































































3

--------------------------------------------------------------------------------




ARTICLE 1
AGREEMENT
The Reinsureds agree to cede and the Reinsurer (EMCC) agrees to accept premium
and liability that may accrue as a result of all Ultimate Net Loss to the extent
further defined as follows involving loss or losses caused by any natural or man
caused perils, on business in force at the inception date of this Contract, or
written or renewed during the term of this Contract, subject to the terms and
conditions herein contained.
ARTICLE 2
RETENTIONS AND LIMITS
A. The Reinsureds’ retention and the Reinsurer’s liability for all Ultimate Net
Loss arising out of Cat Loss Occurrences will vary during each applicable
Contract Year on a semi-annual basis as follows:
1.
First Half Retention and Limit.

o
For the first six months (January 1 through June 30) of each Contract Year, the
Reinsureds collectively will retain the first Twenty Million Dollars
($20,000,000.00) of all Ultimate Net Loss arising out of Cat Loss Occurrences
during those six months (the “First Half Catastrophe Aggregate Retention”).

o
For the first six months (January 1 through June 30) of each Contract Year, the
Reinsurer will be liable for 100% of all Ultimate Net Loss arising out of Cat
Loss Occurrences above the First Half Catastrophe Aggregate Retention, up to a
limit of Twenty-Four Million Dollars ($24,000,000.00) during those six months
(the “First Half Catastrophe Aggregate Limit”).

2.
Second Half Retention and Limit.

o
For the last six months (July 1 through December 31) of each Contract Year, the
Reinsureds collectively will retain the first Fifteen Million Dollars
($15,000,000.00) of all Ultimate Net Loss arising out of Cat Loss Occurrences
during those six months (the “Second Half Catastrophe Aggregate Retention”).

o
For the last six months (July 1 through December 31) of each Contract Year, the
Reinsurer will be liable for 100% of all Ultimate Net Loss arising out of Cat
Loss Occurrences above the Second Half Catastrophe Aggregate Retention, up to a
limit of Twelve Million Dollars ($12,000,000.00) during those six months (the
“Second Half Catastrophe Aggregate Limit”).





4

--------------------------------------------------------------------------------




ARTICLE 3
TERM (CONTINUOUS CONTRACT)


This Contract shall take effect at 12:01 A.M. on January 1, 2016, for Cat Loss
Occurrences commencing during the term of this Contract, and shall remain in
effect for each Contract Year thereafter until cancelled.


ARTICLE 4
COMMUTATION
Commutation of amounts due under this Contract will be accomplished through
mutual agreement of the parties within 2 years of the Contract inception, and
subsequent annual renewal(s).


ARTICLE 5
TERRITORY
The territorial limits of this Contract shall be identical to the territory
limits of the Policies.
ARTICLE 6
EXCLUSIONS
This Contract shall not apply to and specifically excludes:
A.
Loss or damage occasioned by war, invasion, hostilities, acts of foreign
enemies, civil war, rebellion, insurrection, military or usurped power, martial
law or confiscation by order of any government or public authority, but not
excluding loss or damage which would be covered under a standard policy form
containing a standard war exclusion.

B.
Mold, other than as a result of a covered peril.



ARTICLE 7
TRADE AND ECONOMIC SANCTIONS
Whenever potential coverage provided by this Contract is considered in violation
of any applicable economic or trade sanctions, any such coverage will be
modified to conform to applicable law.






5

--------------------------------------------------------------------------------




ARTICLE 8
PREMIUM
A.
The Reinsureds shall collectively pay the Reinsurer a premium of Six Million
Three Hundred Ten Thousand Dollars ($6,310,000.00) for the January 1 through
June 30 catastrophe aggregate coverage set out in Article 2 Section A.1 of the
Contract for each Contract Year the Contract remains in place (the “First Half
Catastrophe Aggregate Premium”). The First Half Catastrophe Aggregate Premium
may be renegotiated on an annual basis and will be split evenly between Quarter
1 (January 1 through March 31) and Quarter 2 (April 1 through June 30) of the
Contract Year. The First Half Catastrophe Aggregate Premium is to be paid in two
equal installments, the first installment due in April and the second
installment due in July. Balances will be settled during the duration of the
Contract via intercompany balance transfers.

B.
The Reinsureds shall collectively pay the Reinsurer a premium of One Hundred
Million Five Hundred Thirty Thousand Dollars ($1,530,000.00) for the July 1
through December 31 catastrophe aggregate coverage set out in Article 2 Section
A.2 of the Contract for each Contract Year the Contract remains in place (the
“Second Half Catastrophe Aggregate Premium”). The Second Half Catastrophe
Aggregate Premium may be renegotiated on an annual basis and will be split
evenly between Quarter 3 (July 1 through September 30) and Quarter 4 (October 1
through December 31) of the Contract Year. The Second Half Catastrophe Aggregate
Premium is to be paid in two equal installments, the first installment due in
October and the second installment due in January. Balances will be settled
during the duration of the Contract via intercompany balance transfers.

C.
The Reinsureds shall furnish the Reinsurer with such information as may be
required by the Reinsurer for completion of its financial statements.



ARTICLE 9
DEFINITIONS
A.
1.    “Ultimate Net Loss” means the catastrophe losses assumed by the Reinsureds
from the EMC Pooling Agreement, or which the Reinsureds otherwise become liable
to pay. Such loss includes Loss Adjustment Expense, any Extra Contractual
Obligations, and any Loss in Excess of Policy Limits as defined in the Extra
Contractual Obligations/Excess of Policy Limits Article for any Cat Loss
Occurrence, less any unaffiliated reinsurance recoveries received from parties
providing reinsurance coverage to the pool participants.

2.
Salvages and all recoveries (including amounts due from all other reinsurance
contracts that inure to the benefit of this Contract, whether recovered or not),
shall be first deducted from such loss to arrive at the amount of liability
attaching hereunder.



6

--------------------------------------------------------------------------------




3.
All salvages, recoveries or payments recovered or received subsequent to loss
settlement hereunder shall be applied as if recovered or received prior to the
aforesaid settlement, and all necessary adjustments shall be made by the parties
hereto.

4.
The Reinsureds shall be deemed to be “liable to pay” their portion of a loss
when a judgment has been rendered that the pool participants do not plan to
appeal, and/or the pool participants have obtained a release, and/or the pool
participants have accepted a proof of loss.

5.
Nothing in this clause shall be construed to mean that losses are not
recoverable hereunder until the Reinsureds’ Ultimate Net Loss has been
ascertained.

B.
“Loss Adjustment Expense” means costs and expenses assumed by the Reinsureds in
connection with the investigation, appraisal, adjustment, settlement,
litigation, defense or appeal of a specific claim or loss, or alleged loss,
including but not limited to:

1.
court costs;

2.
costs of supersedeas and appeal bonds;

3.
monitoring counsel expenses;

4.
legal expenses and costs incurred in connection with coverage questions and
legal actions connected thereto, including but not limited to declaratory
judgment actions;

5.
post-judgment interest;

6.
pre-judgment interest, unless included as part of an award or judgment;

7.
a pro rata share of salaries and expenses of EMCC’s field employees, calculated
in accordance with the time occupied in adjusting such loss, and expenses of
other EMCC employees who have been temporarily diverted from their normal and
customary duties and assigned to the field adjustment of losses covered by this
Contract, to the extent such salaries and expenses have been specifically
allocated to a claim file; and

8.
subrogation, salvage and recovery expenses.

“Loss Adjustment Expense” does not include salaries and expenses of EMCC’s
employees, except as provided in subparagraph (7) above, and office and other
overhead expenses.
C.
1.    “Cat Loss Occurrence(s)” shall mean any one accident, casualty, disaster,
or occurrence or series of accidents, casualties, disasters or occurrences
arising out of or following from one event and coded as such in EMCC’s claims
and/or accounting system records.

2 A "Cat Loss Occurrence" must be composed of more than one Policy.
D. “Contract Year” means the period from January 1, 2016 through December 31,
2016, and each respective 12-month period thereafter that this Contract
continues in force shall be a separate Contract Year. If this Contract is
terminated, however, the final Contract Year shall be from the beginning of the
then current Contract Year through the date of termination. In the event


7

--------------------------------------------------------------------------------




this Contract expires or is terminated on a run-off basis, the run-off period
shall be considered part of the Contract Year ending on the date of expiration
or termination.
E.    “Policy(ies)” means any binder, policy, or contract of insurance issued,
accepted or held covered provisionally or otherwise, by or on behalf of one of
the pool participants.


F.    When used in reference to the Reinsureds, the term “collectively” or
“collective” refers to the Reinsureds’ total obligations or benefits as a group.
In such situations, the Reinsureds shall share the obligations and/or benefits
of this Contract according to the ratio of each Reinsured’s participation
percentage set out in the pooling agreement with EMCC to the aggregate
percentage participation of the Companies. These participation percentages are
subject to change, and any changes to the participation percentages of the
Reinsureds will apply to this Contract.
G.    The terms “EMC Pooling Agreement” or “pooling agreement” refers to the
agreement under which EMCC’s subsidiary and affiliate property and casualty
insurance companies (the “pool participants”) each cede to EMCC all of their
insurance business, and assume from EMCC an amount equal to their respective
participation percentages in the pool.


 
ARTICLE 10
COMMENCEMENT AND TERMINATION
A.    This Contract shall take effect at 12:01 A.M. on January 1, 2016, applying
to losses occurring, or claims made, as applicable, during the term of this
Contract, and shall remain in force for an indefinite period, but may be
terminated on any January 1 by either party giving to the other party 90 days
prior notice.
B.    At termination of this Contract, the Reinsurer shall be released from
liability for losses occurring after termination.
C.    In the event that this Contract is terminated for any reason, the
Reinsurer shall notify the Iowa Insurance Division and the North Dakota
Insurance Department.


ARTICLE 11
EXTRA CONTRACTUAL OBLIGATIONS/EXCESS OF POLICY LIMITS
A.
This Contract shall cover Extra Contractual Obligations, as provided in the
definition of Ultimate Net Loss. “Extra Contractual Obligations” shall be
defined as those liabilities not covered under any other provision of this
Contract and that arise from the handling of any claim on business covered
hereunder, such liabilities arising because of, but not limited to, the
following: failure by a pool participant to settle within the Policy limit, or
by reason of alleged or actual negligence, fraud or bad faith in rejecting an
offer of settlement, or in the preparation of the defense or in the trial of any
action against its insured or reinsured, or in the preparation or prosecution of
an appeal consequent upon such action.



8

--------------------------------------------------------------------------------




B.
This Contract shall cover Loss in Excess of Policy Limits, as provided in the
definition of Ultimate Net Loss. “Loss in Excess of Policy Limits” shall be
defined as Loss in excess of the Policy limit, having been incurred because of,
but not limited to, failure by a pool participant to settle within the Policy
limit or by reason of alleged or actual negligence, fraud or bad faith in
rejecting an offer of settlement, or in the preparation of the defense or in the
trial of any action against its insured or reinsured, or in the preparation or
prosecution of an appeal consequent upon such action.

C.
An Extra Contractual Obligation and/or Loss in Excess of Policy Limits shall be
deemed to have occurred on the same date as a loss covered under the pool
participants’ Policies, and shall constitute part of the original loss.

D.
For the purposes of the Loss in Excess of Policy Limits coverage hereunder, the
word “Loss” shall mean any amounts for which a pool participant would have been
contractually liable to pay had it not been for the limit of the original
Policy.

E.
Loss Adjustment Expense in respect of Extra Contractual Obligations and/or Loss
in Excess of Policy Limits shall be covered hereunder in the same manner as
other Loss Adjustment Expense.

F.
However, this Article shall not apply where the loss has been incurred due to
final legal adjudication of fraud of a member of the Board of Directors or a
corporate officer of a pool participant acting individually, collectively or in
collusion with any individual or corporation or any other organization or party
involved in the presentation, defense or settlement of any claim covered
hereunder.

G.
In no event shall coverage be provided to the extent not permitted under law.

H. Any recoveries from unaffiliated insurance coverage for insurance
professional liability will inure to the benefit of the Reinsurer.


ARTICLE 12
NET RETAINED LIABILITY
A.
This Contract applies only to that portion of any loss that the Reinsureds
retain net for their own accounts.

B.
The amount of the Reinsurer’s liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Reinsureds to
collect from any other reinsurer(s), whether specific or general, any amounts
that may have become due from such reinsurer(s), whether such inability arises
from the insolvency of such other reinsurer(s) or otherwise.



9

--------------------------------------------------------------------------------




ARTICLE 13
ORIGINAL CONDITIONS
All reinsurance under this Contract shall be subject to the same terms,
conditions, waivers and interpretations, and to the same modifications and
alterations as the respective Policies of the pool participants. However, in no
event shall this be construed in any way to provide coverage outside the terms
and conditions set forth in this Contract.
ARTICLE 14
NO THIRD PARTY RIGHTS
This Contract is solely between the Reinsureds and the Reinsurer, and in no
instance shall any insured, claimant or other third party have any rights under
this Contract except as may be expressly provided otherwise herein.
ARTICLE 15
DISPUTES
Any disputes arising out of the interpretation of this Contract shall be
submitted to the respective Inter-Company Committees of the boards of directors
of EMC Insurance Group Inc. and EMCC pursuant to the terms of the charters of
the Inter-Company Committees then in effect for final and binding resolution.


ARTICLE 16
JURISDICTION
If EMCC, as the assuming reinsurer, fails to perform its obligations under the
terms of the Contract, then EMCC, at the request of any of the Reinsureds, shall
agree (a) to submit itself to the jurisdiction of any state court in the State
of Iowa, as state courts in the State of Iowa shall have jurisdiction over any
dispute between the parties related to this Contract, (b) to comply with all
requirements necessary to give the court jurisdiction, and (c) to abide by the
final decision of the court or any appellate court if there is an appeal.


ARTICLE 17
CURRENCY
Where the word “Dollars” and/or the sign “$” appear in this Contract, they shall
mean United States Dollars, and all payments hereunder shall be in United States
Dollars.


10

--------------------------------------------------------------------------------




ARTICLE 18
INDEMNIFICATION AND ERRORS AND OMISSIONS
A.
The Reinsurer is reinsuring, subject to the terms and conditions of this
Contract, the obligations assumed by the Reinsureds from EMCC through the terms
of the pooling agreement.

B.
Any inadvertent error, omission or delay in complying with the terms and
conditions of this Contract shall not be held to relieve either party hereto
from any liability that would attach to it hereunder if such error, omission or
delay had not been made, provided such error, omission or delay is rectified
immediately upon discovery.



ARTICLE 19
INSOLVENCY
A.
In the event of insolvency and the appointment of a conservator, liquidator or
statutory successor of any Reinsured, the Reinsured’s pro rata portion of any
risk or obligation assumed by the Reinsurer shall be payable to the conservator,
liquidator or statutory successor on the basis of claims allowed against the
insolvent Reinsured by any court of competent jurisdiction or by any
conservator, liquidator or statutory successor of the Reinsured having authority
to allow such claims, without diminution because of that insolvency, or because
the conservator, liquidator or statutory successor has failed to pay all or a
portion of any claims.



B.
Payments by the Reinsurer as above set forth shall be made directly to the
Reinsured or to its conservator, liquidator or statutory successor, except as
provided by applicable law and regulation in the event of the insolvency of any
Reinsured.



C.
In the event of the insolvency of the Reinsurer, the liquidator, receiver,
conservator or statutory successor of the Reinsurer shall notify the Reinsureds
of the pendency of a claim against the insolvent Reinsurer on the Contract or
contracts reinsured within a reasonable time after such claim is filed in the
insolvency proceeding and, during the pendency of such claim, any of the
Reinsureds may investigate such claim and interpose, at its own expense, in the
proceeding where such claim is to be adjudicated any defense or defenses which
it may deem available to the Reinsurer or its liquidator, receiver, conservator
or statutory successor.



D.
The original reinsured or policyholder shall not have any rights against the
Reinsurer which are not specifically set forth in this Contract, or in a
specific agreement between the Reinsurer and the original reinsured or
policyholder.

  




11

--------------------------------------------------------------------------------




ARTICLE 20
SAVINGS/SEVERABILITY
If any provision of this Contract shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract, nor the enforceability
of such provision in any other jurisdiction. In no event shall coverage be
provided to the extent that such coverage is not permitted under Iowa law.
However, no provisions under this Article shall render any provisions of
paragraph B of the Exclusions Article inoperable.
ARTICLE 21
OFFSET
The Reinsurer and the Reinsureds shall have the right to offset any balance or
amounts due from one party to the other under the terms of this Contract and the
Pooling Agreement described in Article 9 Section G of this Contract. The party
asserting the right of offset may exercise such right any time whether the
balances due are on account of premiums or losses or otherwise. In the event of
the insolvency of any party, offset shall be as permitted by applicable law.
ARTICLE 22
GOVERNING LAW
This Contract shall be governed as to performance, administration and
interpretation by the laws of the State of Iowa, exclusive of conflict of law
rules. However, with respect to credit for reinsurance, the rules of all
applicable states shall apply.
ARTICLE 23
ENTIRE AGREEMENT
This Contract sets forth all of the duties and obligations between the
Reinsureds and the Reinsurer and supersedes any and all prior or contemporaneous
written agreements with respect to matters referred to in this Contract. This
Contract may not be modified or changed except by an amendment to this Contract
in writing signed by both parties, and any modification or amendment to this
Contract must receive prior approval from the Iowa Insurance Division and the
North Dakota Insurance Department to be effective. However, this Article shall
not be construed as limiting the admissibility of evidence regarding the
formation, interpretation, purpose or intent of this Contract.
ARTICLE 24
NON-WAIVER
The failure of a Reinsured or the Reinsurer to insist on compliance with this
Contract or to exercise any right or remedy shall not constitute a waiver of any
rights contained in this Contract nor prevent either party from thereafter
demanding full and complete compliance, nor prevent either party from exercising
such remedy in the future.


12

--------------------------------------------------------------------------------




ARTICLE 25
JOINT AND SEVERAL LIABILITY
Each Reinsured shall be jointly and severally liable for the obligations of the
Reinsureds collectively. In the event that any Reinsured becomes insolvent or is
dissolved, the remaining Reinsureds will participate in this Contract according
to the ratio of their revised participation in the pooling agreement with EMCC
to the aggregate participation of the remaining Reinsureds.
ARTICLE 26
MODE OF EXECUTION
A.
This Contract may be executed by:

1.
an original written ink signature of paper documents;

2.
an exchange of facsimile copies showing the original written ink signature of
paper documents;

3.
electronic signature technology employing computer software and a digital
signature or digitizer pen pad to capture a person’s handwritten signature in
such a manner that the signature is unique to the person signing, is under the
sole control of the person signing, is capable of verification to authenticate
the signature and is linked to the document signed in such a manner that if the
data is changed, such signature is invalidated.

B.
The use of any one or a combination of these methods of execution shall
constitute a legally binding and valid signing of this Contract. This Contract
may be executed in one or more counterparts, each of which, when duly executed,
shall be deemed an original.















13

--------------------------------------------------------------------------------




In WITNESS WHEREOF, the parties hereto, by their respective duly authorized
officers, have executed this Semi-Annual Aggregate Catastrophe Excess of Loss
Reinsurance Contract on the dates recorded below.


Dakota Fire Insurance Company            Employers Mutual Casualty Company


By: /s/ Scott R. Jean              By: /s/ Bruce G. Kelley


Scott R. Jean                            Bruce G. Kelley
Executive Vice President – Finance & Analytics
President & CEO





Date: February 17, 2016     Date: February 15, 2016




Illinois EMCASCO Insurance Company


By: /s/ Scott R. Jean
              
Scott R. Jean                    
Executive Vice President – Finance & Analytics    




Date: February 17, 2016




EMCASCO Insurance Company


By: /s/ Scott R. Jean


Scott R. Jean                    
Executive Vice President – Finance & Analytics    




Date: February 17, 2016











--------------------------------------------------------------------------------





14

--------------------------------------------------------------------------------




NUCLEAR INCIDENT EXCLUSION CLAUSE - PHYSICAL DAMAGE - REINSURANCE - U.S.A.
1.
This Reinsurance does not cover any loss or liability accruing to the
Reassureds, directly or indirectly, and whether as Insurer or Reinsurer, from
any Pool of Insurers or Reinsurers formed for the purpose of covering Atomic or
Nuclear Energy risks.

2.
Without in any way restricting the operation of paragraph (1) of this clause,
this Reinsurance does not cover any loss or liability accruing to the
Reassureds, directly or indirectly and whether as Insurer or Reinsurer, from any
insurance against Physical Damage (including business interruption or
consequential loss arising out of such Physical Damage) to:

I.
Nuclear reactor power plants including all auxiliary property on the site, or

II.
Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations, and “critical
facilities” as such, or

III.
Installations for fabricating complete fuel elements or for processing
substantial quantities of “special nuclear material”, and for reprocessing,
salvaging, chemically separating, storing or disposing of “spent” nuclear fuel
or waste materials, or

IV.
Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.

3.
Without in any way restricting the operations of paragraphs (1) and (2) hereof,
this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassureds, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate:

(a)
where Reassureds do not have knowledge of such nuclear reactor power plant or
nuclear installation, or

(b)
where said insurance contains a provision excluding coverage for damage to
property caused by or resulting from radioactive contamination, however caused.
However on and after 1st January 1960 this sub-paragraph (b) shall only apply
provided the said radioactive contamination exclusion provision has been
approved by the Governmental Authority having jurisdiction thereof.

4.
Without in any way restricting the operations of paragraphs (1), (2) and (3)
hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassureds, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.

5.
It is understood and agreed that this clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reassured to be the primary hazard.

6.
The term “special nuclear material” shall have the meaning given it in the
Atomic Energy Act of 1954 or by any law amendatory thereof.

7.
Reassureds to be sole judge of what constitutes:



15

--------------------------------------------------------------------------------




(a)
substantial quantities, and

(b)
the extent of installation, plant or site.

Note: Without in any way restricting the operation of paragraph (1) hereof, it
is understood and agreed that
(a)
all policies issued by the Reassureds on or before 31st December 1957 shall be
free from the application of the other provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the provisions
of this Clause shall apply.

(b)
with respect to any risk located in Canada policies issued by the Reassureds on
or before 31st December 1958 shall be free from the application of the other
provisions of this Clause until expiry date or 31st December 1960 whichever
first occurs whereupon all the provisions of this Clause shall apply.

12/12/57
NMA 1119



--------------------------------------------------------------------------------

NOTES:
Wherever used herein the terms:

“Reassureds”
shall be understood to mean “Companies”, “Reinsureds”, “Reassureds” or whatever
other term is used in the attached reinsurance document to designate the
reinsured companies.

“Agreement”
shall be understood to mean “Agreement”, Contract, “Policy” or whatever other
term is used to designate the attached reinsurance document.

“Reinsurer”
shall be understood to mean “Reinsurer”, “Underwriter” or whatever other term is
used in the attached reinsurance document to designate the reinsurer.









16

--------------------------------------------------------------------------------




First Amendment to the
Semi-Annual Aggregate Catastrophe
Excess of Loss Reinsurance Contract


The Semi-Annual Aggregate Catastrophe Excess of Loss Reinsurance Contract (the
"Contract"), executed by and between Employers Mutual Casualty Company, an Iowa
corporation, and Dakota Fire Insurance Company, a North Dakota corporation,
EMCASCO Insurance Company, an Iowa corporation, and Illinois EMCASCO, an Iowa
corporation, on February 17, 2016 with an effective date of January 1, 2016 is
amended effective January 1, 2017 as follows:


Article 8 Section A of the Contract: The listed premium of "Six Million Three
Hundred Ten Thousand Dollars ($6,310,000.00)" is replaced with "Five Million
Nine Hundred Sixty Thousand Dollars ($5,960,000.00)."


Article 8 Section B of the Contract: The listed premium of "One Million Five
Hundred Thirty Thousand Dollars ($1,530,000.00)" is replaced with "One Million
Three Hundred Eighty Thousand Dollars ($1,380,000.00)."


Except as amended herein, all terms and conditions in the Contract shall remain
in full force and effect.




In WITNESS WHEREOF, the parties hereto, by their respective duly authorized
officers, have executed this First Amendment to the Semi-Annual Catastrophe
Excess of Loss Reinsurance Contract on the dates recorded below.




Dakota Fire Insurance Company             Employers Mutual Casualty Company




By:      /s/ Scott R. Jean         By:     /s/ Bruce G. Kelley
Scott R. Jean                        Bruce G. Kelley
Executive Vice President -- Finance &         President & CEO
Analytics


Date:     January 3, 2017                Date:     January 3, 2017        




EMCASCO Insurance Company




By:     /s/ Scott R. Jean        
Scott R. Jean
Executive Vice President -- Finance &
Analytics


Date:     January 3, 2017        




17

--------------------------------------------------------------------------------




Illinois EMCASCO Insurance Company




By:     /s/ Scott R. Jean        
Scott R. Jean
Executive Vice President -- Finance &
Analytics


Date:     January 3, 2017        


18

--------------------------------------------------------------------------------




Second Amendment to the
Semi-Annual Aggregate Catastrophe
Excess of Loss Reinsurance Contract


The Semi-Annual Aggregate Catastrophe Excess of Loss Reinsurance Contract (the
"Contract"), executed by and between Employers Mutual Casualty Company, an Iowa
corporation, and Dakota Fire Insurance Company, a North Dakota corporation,
EMCASCO Insurance Company, an Iowa corporation, and Illinois EMCASCO, an Iowa
corporation, on February 17, 2016 with an effective date of January 1, 2016, was
first amended on January 3, 2017, retroactively effective January 1, 2017, and
is now amended effective January 1, 2018 as follows:


Article 2 Section A(1) of the Contract: The listed retention of the Reinsureds
under the first bullet point of "Twenty Million Dollars ($20,000,000.00)" is
replaced with "Twenty-Two Million Dollars ($22,000,000.00)."


Except as amended herein, all terms and conditions in the Contract shall remain
in full force and effect.




In WITNESS WHEREOF, the parties hereto, by their respective duly authorized
officers, have executed this Second Amendment to the Semi-Annual Catastrophe
Excess of Loss Reinsurance Contract on the dates recorded below.




Dakota Fire Insurance Company             Employers Mutual Casualty Company




By:      /s/ Scott R. Jean         By:     /s/ Bruce G. Kelley
Scott R. Jean                        Bruce G. Kelley
Executive Vice President -- Finance &         President & CEO
Analytics


Date:     January 2, 2018                Date:     January 2, 2018        




EMCASCO Insurance Company




By:     /s/ Scott R. Jean        
Scott R. Jean
Executive Vice President -- Finance &
Analytics


Date:     January 2, 2018        


19

--------------------------------------------------------------------------------




Illinois EMCASCO Insurance Company




By:     /s/ Scott R. Jean        
Scott R. Jean
Executive Vice President -- Finance &
Analytics


Date:     January 2, 2018        




20